DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/13/2020.
Claims 3, 12, 14 and 19 are amended.
Claims 1-20 are pending in the current application.
Drawings
The drawings filed 11/13/2020 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roland Long on March 9, 2021.
The application has been amended as follows: 
In the Specification:  
Page 6, line 1: delete “at least equal to” insert “less than”
Page 6, line 2: delete “Fig. 6” insert “Fig. 1”
Page 6, line 2: delete “smaller” insert “larger”
In the claims:
Claim 3, lines 2-3: delete “wherein the diameter (D) of the tanks is equal,”
Claim 3, line 9: replace “the transverse” and “the arrangement” with “a transverse” and “an arrangement of tanks having equal diameters” respectively
Claim 3, line 10: delete “the” before “midpoints”
Claim 14, lines 2-3: delete “wherein the diameter (D) of the tanks is equal,”
Claim 14, line 9: replace “the transverse” and “the arrangement” with “a transverse” and “an arrangement of tanks having equal diameters” respectively
Claim 14, line 10: delete “the” before “midpoints”
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the arrangement of spherical tanks disclosed wherein rows of tanks are situated as claimed with midpoints of the tanks as specified.  The disclosed stepped arrangement of tanks allows reduction in the width of the hull compared to known arrangements with a corresponding weight reduction of the vessel allowing access to narrower and shallower waterways.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617